Citation Nr: 0925520	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  03-13 296	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with thoracolumbar degenerative joint disease, currently 
assigned a 40 percent evaluation.

2.  Entitlement to an increased rating for cervical strain 
with degenerative joint disease, currently assigned a 30 
percent evaluation.

3.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), assigned a 30 percent 
rating prior to July 2, 2008, and a 50 percent rating 
effective that date.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1965 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 2002, which denied increased ratings for the 
veteran's spine disabilities, and April 2006, which denied 
service connection for bilateral carpal tunnel syndrome, and 
granted service connection for PTSD; the veteran appealed the 
30 percent rating assigned for PTSD.  The veteran requested a 
hearing in his May 2003 substantive appeal, but later 
withdrew such.  The appeal was previously remanded in March 
2008.  In the course of the remand development, the rating 
for PTSD was increased to 50 percent, effective July 2, 2008.  
The two-tiered rating remains on appeal, as a grant of less 
than the maximum available rating does not terminate the 
appeal, unless the veteran expressly states he is satisfied 
with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

In a statement dated in May 2008, the Veteran stated that he 
was going to have surgery to replace his left shoulder, and 
that the "reasons date back to my injury in 1970 during tour 
of duty. . ."  This raises a claim for service connection 
for a left shoulder disability, which is REFERRED to the RO 
for initial development and consideration.  Later, in April 
2009, the Veteran submitted a copy of a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating), dated in 
February 2009.  This matter is also REFERRED to the RO for 
initial development and consideration, if not already in 
development pursuant to the February 2009 claim, which may 
have also been filed with the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal was previously remanded in March 2008.  However, 
in April 2009, the Veteran informed the Board that he had 
been awarded disability benefits by the Social Security 
Administration (SSA).  Where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).  The Veteran also submitted a copy of a 
release for medical records compiled in connection with the 
SSA claim, which included, in addition to VA records, a 
private physical examination and psychiatric examinations 
obtained for SSA.  These records, which should be included 
with the SSA file, must be obtained.  However, because it 
appears that the Veteran may have been providing copies of 
information he had also submitted to the RO in connection 
with his TDIU claim, the AMC should first ascertain whether 
the RO has already obtained the records.  

In addition, VA treatment records of any treatment for the 
Veteran's service-connected PTSD and cervical and lumbar 
spine disabilities provided since the July 2008 VA 
examinations should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records compiled 
by SSA in connection with the Veteran's 
SSA disability determination, of which he 
was notified in a Notice of Award dated 
January 20, 2009.  Before requesting these 
records from the SSA, the AMC should first 
ascertain whether they have already been 
obtained by the RO, in connection with a 
TDIU claim dated in February 2009.  If the 
RO has obtained the records, associate the 
file containing the records with the 
claims file.  Otherwise, request the 
records from SSA.  All efforts to obtain 
these records, and the responses received, 
must be documented in the claims file.

2.  Obtain all records of the Veteran's VA 
treatment for back (lumbar spine), neck 
(cervical spine) and psychiatric (PTSD) 
disabilities from July 2008 to the 
present.  All efforts to obtain these 
records, and the responses received, must 
be documented in the claims file.

3.  After completion of the above and any 
additional notice or development deemed 
necessary, the issues on appeal should be 
reviewed.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


